                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


LARRY B. DIETZ,                                                )
                                                               )
            Petitioner,                                        )
                                                               )
       v.                                                      )        Case No. 4:15-CV-00392 SPM
                                                               )
TERRY RUSSELL,                                                 )
                                                               )
            Respondent.                                        )

                                     MEMORANDUM AND ORDER

         This closed matter is before the Court on Petitioner’s latest in a series of pro se Motions

For Relief From Judgment Pursuant to Rule 60(b), (Doc. 27). On March 2, 2015, Petitioner filed

a Petition for Writ of Habeas Corpus, pursuant to 28 U.S.C. § 2254. (Doc. 1). Petitioner’s habeas

petition presented four claims, two of which asserted trial court error in connection with the

Interstate Agreement on Detainers1 (“IAD”), and two of which asserted that he received

ineffective assistance of counsel. (Doc. 1). The Court denied relief and dismissed the petition on

January 5, 2018. See Dietz v. Russell, No. 4:15-CV-0392-SPM, 2018 WL 306020 (E.D. Mo.

Jan. 5, 2018).

         On February 26, 2018, Petitioner filed a pro se Notice of Motion Pursuant to Rule 60(b),

(Doc. 16), and a Motion for Relief from Judgment Pursuant to Rule 60(b), (Doc. 17), in which he

moved the Court to vacate the previous judgment entered in this action and to grant a “judgment

of acquittal with his case being dismissed with prejudice,” pursuant to Fed. R. Civ. P. 60(b). The

court denied that motion as a second or successive habeas petition, and such petitions are


1
  The IAD, 18 U.S.C. App. § 2, is a compact entered into by forty-eight States, the United States, and the District of
Columbia to establish procedures for resolution of one State’s outstanding charges against a prisoner of another
State. See New York v. Hill, 528 U.S. 110, 111 (2000).
allowed under only certain circumstances, none of which applied to Petitioner’s motion. On June

1, 2018, Petitioner filed a second Motion Pursuant to Rule 60(b), but he subsequently withdrew

that motion. (Docs. 19 and 20). Subsequently, Petitioner filed a third and fourth Motion for

Relief From Judgment Pursuant to Rule 60(b). (Docs. 23 and 25). The Court again denied the

motions as second or successive habeas petitions. On January 2, 2019, Petitioner filed his fifth

Motion for Relief from Judgment pursuant to Rule 60(b), which is currently before the Court.

(Doc. 27). For the following reasons, Petitioner’s motion will be denied.

I.     Standard of Review

       The Eighth Circuit had held that when a petitioner files a Rule 60(b) motion in a closed

habeas proceeding, the district court should file the purported Rule 60(b) motion and conduct a

brief initial inquiry to determine whether the allegations in the Rule 60(b) motion in fact amount

to a second or successive collateral attack under 28 U.S.C. § 2254. Boyd v. United States, 304

F.3d 813, 814 (8th Cir. 2002). “If the district court determines the Rule 60(b) motion is actually

a second or successive habeas petition, the district court should dismiss it for failure to obtain

authorization from the Court of Appeals or, in its discretion, may transfer the purported Rule

60(b) motion to the Court of Appeals.” Boyd, 304 F.3d at 814.

       “Federal Rule of Civil Procedure 60(b) allows a habeas petitioner to seek relief from final

judgment and to request the reopening of his case in certain circumstances. Rule 60(b) applies to

habeas proceedings to the extent it is not inconsistent with [the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”)].” Ward v. Norris, 577 F.3d 925, 932 (8th Cir. 2009); see

also Fed. R. Civ. P. 81(a)(4) (rules of civil procedure apply to proceedings for habeas corpus to

the extent that the practice in those proceedings is not specified in a federal statute or the Rules




                                                 2
Governing Section 2254 cases). AEDPA imposes three requirements on second and successive

habeas petitions:

                    First, any claim that has already been in a previous petition
                    must be dismissed. § 2244(b). Second, any claim that has
                    not already been adjudicated must be dismissed unless it
                    relies on either a new and retroactive rule of constitutional
                    law or new facts showing a high probability of actual
                    innocence. § 2244(b)(2). Third, before the district court
                    may accept a successive petition for filing, the court of
                    appeals must determine that it presents a claim not
                    previously raised that is sufficient to meet § 2244(b)(2)’s
                    new rule or sufficient to meet § 2244(b)(3).


Gonzalez v. Crosby, 545 U.S. 524, 529-530 (2005) (emphasis in original). “It is well established

that inmates may not bypass the authorization requirement of 28 U.S.C. § 2244(b)(3) for filing a

second or successive § 2254 or § 2255 action by purporting to invoke some other procedure.”

U.S. v. Lambros, 404 F.3d 1034, 1036 (8th Cir. 2005).

II.    Discussion

       First, the Court must determine whether Petitioner’s Rule 60(b) motion is in fact a motion

for relief from judgment, or is an impermissible second or successive petition for habeas corpus

relief. See Gonzalez, 545 U.S. at 530 (Court must first determine if the Rule 60(b) motion filed

by a habeas petitioner is a habeas corpus application as that statute uses the term). “If neither the

motion itself nor the federal judgment from which it seeks relief substantively addresses federal

grounds for setting aside the movant’s state conviction, allowing the motion to proceed as

denominated creates no inconsistency with the habeas statute or rules.” Gonzalez, 545 U.S. at

533.

       “A Rule 60(b) motion is a second or successive habeas corpus application if it contains a

claim.” Ward, 577 F.3d at 933. “For the purposes of determining whether the motion is a habeas



                                                 3
corpus application, claim is defined as an asserted federal basis for relief from a state court’s

judgment of conviction or an attack on the federal court’s previous resolution of the claim on the

merits.” Ward, 577 F.3d at 933. “When a Rule 60(b) motion presents a claim, it must be treated

as a second or successive petition under AEDPA.” Id. “No claim is presented if the motion

attacks some defect in the integrity of the federal habeas proceedings.” Id. “Likewise, a motion

does not attack a federal court’s determination on the merits if it merely asserts that a previous

ruling which precluded a merits determination was in error—for example a denial for such

reasons as failure to exhaust, procedural default, or statute of limitations bar.” Id.

       In his Rule 60(b)(1) motion, Petitioner does not make any argument as to why Rule 60 is

an appropriate vehicle to provide relief from the final judgment of this Court. Though it is not

entirely clear, Petitioner appears to raise as grounds for relief an assertion that he received

ineffective assistance of trial counsel. Thus, it would seem that Petitioner’s Rule 60(b) motion

ultimately seeks to assert a claim.

       After review of the Court’s previous decision on Petitioner’s habeas petition and the

present Rule 60(b)(1) motion, the Court determines that Petitioner’s Rule 60(b) motion is

improper, as it seeks to present a claim that was previously adjudicated by this Court and does

not appear to assert any previously un-adjudicated claim that relies on “either a new and

retroactive rule of constitutional law, or new facts showing a high probability of actual

innocence.” To the extent that Petitioner may seek to bring new claims for habeas relief, he must

first obtain leave from the Eight Circuit Court of Appeals before he can assert those claims in

this Court. 28 U.S.C. 2244(b)(3)(A). Petitioner has neither sought nor obtained authorization

from the Court of Appeals to file a second or successive petition, and in any event, such

authorization would surely be denied, as the constitutional landscape has not recently changed in



                                                  4
the pertinent areas of law, and Petitioner presents no new facts whatsoever. Therefore, 28 U.S.C.

2244(b)(2) precludes him from asserting his claim in a second or successive habeas petition, as

Petitioner has not satisfied any of the requirements AEDPA imposes on successive habeas

petitions. See Ward, 577 F.3d at 933 (upholding denial of motion where petitioner sought to file

second habeas petition asserting claim not presented in initial habeas motion); 28 U.S.C. § 2244.

Therefore, the Court will deny and dismiss Petitioner’s motion as a second or successive habeas

petition.

        Furthermore, even if the Court did not find that Dietz’s claims represented a second or

successive petition, his Rule 60(b) motion would nonetheless fail. Dietz requests that the Court

vacate the original judgment under Rule 60(b)(1). Rule 60(b)(1) states that the Court may relieve

a party from a final judgment if the judgment is due to that party’s “mistake, inadvertence,

surprise, or excusable neglect.” Feeney v. AT&E, Inc. 472 F.3d 560, 562 (8th Cir. 2006); Fed. R.

Civ. P. 60(b)(1). Petitioner does not indicate what sort of mistake may justify relief under this

rule in his case, so it is not entirely clear to the Court whether he alleges mistake by a party or by

this Court. To the extent that Petitioner asserts judicial error, it has long been the law of this

Circuit that relief under Rule 60(b)(1) for judicial error other than for judicial inadvertence is not

available. See Lowry v. McDonnel Douglas Corp., 211 F.3d 457, 460-461 (8th Cir. 2000).

Furthermore, arguing that a court misunderstood or misapplied the law is not grounds for relief

under Rule 60(b)(1). Nichols v. United States, No. 4:05-CV-626 WRW, 2006 WL 3420303 at *2

(E.D.Ark. Nov. 28, 2006). Liberally construed, Petitioner’s motion seems to assert that his trial

attorney was mistaken when he failed to argue that the prosecution was time-barred. As this

alleged mistake is not related to mistake by party or inadvertence of this Court, relief based on

Rule 60(b)(1) is not available.



                                                  5
       Although Petitioner does not refer specifically to Rule 60(b)(6) in his motion for relief,

the Court will analyze his motion under that subsection as well, because Petitioner does assert

that he is entitled to “extraordinary relief” due to the “exceptional circumstances” of his case.

Rule 60(b)(6) allows a court to grant relief for “any other reason that justifies relief,” and Courts

have held that relief under this subsection is available only in “extraordinary circumstances.” See

Gonzalez v. Crosby, 545 U.S. 524, 535 (2005). “Such circumstance will rarely occur in the

habeas context.” Id. Petitioner makes no argument as to what “extraordinary circumstances” may

be present in his case, and after review of the motion, the Court discerns no such circumstances.

As such, Petitioner’s Rule 60(b) motion to vacate the final judgment of his habeas petition

should be denied.

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s pro se Motion For Relief From Judgment

Pursuant to Rule 60(b) is DENIED and DISMISSED for lack of jurisdiction as a second or

successive habeas motion. (Doc. 27).




                                                  SHIRLEY PADMORE MENSAH
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 3rd day of January, 2019.




                                                 6
